       Case 3:20-cv-07141-WHO Document 17 Filed 11/02/20 Page 1 of 2




 1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
   P. CRAIG CARDON, Cal. Bar No. 168646
 2 BRIDGET J. RUSSELL, Cal. Bar No. 288107
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone:    310.228.3700
 4 Facsimile:    310.228.3701
   Email:        ccardon@sheppardmullin.com
 5               brussell@sheppardmullin.com

 6 Attorneys for Plaintiff
   PURPLE SURGICAL UK LIMITED
 7

 8

 9

10
                               UNITED STATES DISTRICT COURT
11
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
   PURPLE SURGICAL UK LIMITED, a                  Case No. 3:20-cv-07141-WHO
13 United Kingdom private limited company,

14                Plaintiff,                      ORDER RE MOTION TO EXPEDITE [AS
                                                  MODIFIED]
15         v.

16 WIN BILLION INVESTMENT GROUP
   LIMITED, a British Virgin Islands registered
17 company, WU YUN FAI RIC, an individual;
   and DOES 1-10, inclusive,
18

19

20

21

22

23

24

25

26
27

28


                                                     MODIFIED ORDER RE MOTION TO EXPEDITE
        Case 3:20-cv-07141-WHO Document 17 Filed 11/02/20 Page 2 of 2




 1                                                ORDER

 2            Having reviewed all of the arguments and briefing by the parties, and good cause

 3 appearing, the Court hereby GRANTS Plaintiff’s Motion to Expedite Briefing and Remote

 4 Hearing Regarding Plaintiff’s Motion for Writ-Based Discovery.

 5            The Court hereby ORDERS that Defendants file any opposition to Plaintiff’s Motion for

 6 Writ-Based Discovery by November 5, 2020. The Court will hold a telephonic hearing on

 7 November 9, 2020 at 1:30 p.m.

 8

 9

10                                                    ________________________________________

11                                                                WILLIAM H. ORRICK
                                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     -2-
     SMRH:4843-1805-6911.1                              MODIFIED ORDER RE MOTION FOR TO EXPEDITE
